Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 5, 2020

                                      No. 04-20-00369-CV

                   IN THE INTEREST OF L.M.H., ET AL CHILDREN,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-01720
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
         This is an accelerated appeal of the trial court’s order terminating appellant, L.L.’s
parental rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2
of the Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal
is required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.
         Appellant’s brief was originally due to be filed on October 1, 2020. On October 2, 2020,
appellant filed a motion requesting a twenty-day extension of time to file the brief. The motion
is GRANTED, and appellant is ORDERED to file the appellant’s brief no later than October 21,
2020. Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will not be granted absent extenuating circumstances.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court